Citation Nr: 1145351	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had honorable active military service from October 1967 to August 1970.   His military occupational specialty was cook.  His decorations and medals include the Armed Forces Expeditionary Medal (Korea).  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  It has not been shown that the Veteran has PTSD which could be attributed to active service.

2.  A psychiatric disability was initially demonstrated years after service, and there is no persuasive evidence of record relating any psychiatric disorder to his service in the military.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113,  5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in December 2006, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the December 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  Following the March 2010 hearing, additional lay statements were submitted, and the Veteran signed a statement waiving initial RO review of that evidence.  The Board has carefully reviewed the record as it stands and concludes that further evidence not already of record has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was provided a VA examination in February 2007.  In July 2011, the Veteran's claim was referred for a medical opinion by an expert of the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002).  In August 2011, the expert medical opinion was received and was referred to the Veteran for review and the submission of any additional evidence or argument.  In September 2011, the Veteran indicated that there would be no further additional written argument or evidence presented.   The opinions contained in these reports are adequate for adjudication purposes.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as psychoses, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also indicated that the determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances not involved here, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In March 2009, the RO found that the stressor identified by the Veteran (including at his March 2010 hearing)  - the death of a civilian - was not the type of stressor that could properly be researched and verified by the Joint Service Records Research Center (JSRRC), the Marine Corps or the National Archives and Records Administration.  The Board agrees with this finding.  See Fossie v. West, 12 Vet. App. 1 (1998) (holding that there is no duty to assist where Veteran's statements concerning in-service stressors are too vague to refer to the JSRRC).
   
Analysis

PTSD

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.

The Veteran has not been diagnosed with PTSD.  In this regard, the Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of PTSD; the Veteran repeatedly denied experiencing depression or excessive worry and psychiatric evaluations were normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... ."). 

Likewise, post-service VA and private treatment records are negative for evidence of treatment for or a diagnosis of PTSD.  While the Board acknowledges that the Veteran was evaluated for PTSD at a February 2007 VA examination, the evaluation results indicate that the Veteran did not meet the criteria for a diagnosis of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  The Board acknowledges that VA treatment records dated in July 2007 and October 2007 indicate that the Veteran had a suspected history of PTSD; however, the Board points out that this was never confirmed as a diagnosis.  Rather, specific testing for PTSD in February 2007 demonstrated no PTSD.  Further, the VHA expert in August 2011 identified the Veteran's current psychiatric disabilities but they did not include PTSD.  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he or his friends have the expertise required to diagnose PTSD, and the Board finds that PTSD is not a disorder susceptible to lay expertise in diagnosing.  While the Veteran's contentions as well as the other lay statements have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have PTSD which could be attributed to active service.

Given the absence of a current diagnosis/findings of PTSD, the preponderance of the evidence against the Veteran's claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Psychiatric disorder other than PTSD

The Board also finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.

The Veteran alleges that his acquired psychiatric disability other than PTSD, diagnosed as major depression, is causally related to his service.  However, the Board notes that the Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to a psychiatric disability or depression during service.  As previously indicated, the Veteran denied experiencing depression, nervousness, or excessive worry, and the Veteran's 1970 Report of Medical History and separation examination report do not show any related complaints or disabilities, and his psychiatric evaluation was normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

Furthermore, the first post-service documentation of psychiatric treatment is in 1975; the Veteran was treated for alcoholism and social anxiety in June 1975.  The Veteran was not treated for depression until 1990.  Accordingly, the Board cannot conclude that an acquired psychiatric disorder other than PTSD is shown to have begun during service nor is a psychosis shown to a degree of 10 percent within the first post-service year.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service.  However, the Board notes that the February 2007 VA examiner found that the Veteran's current psychiatric disability,  major depression, is not related to the Veteran's military service; according to the VA examination report, the Veteran's major depressive disorder was less than likely related to the Veteran's military service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Similarly, the Board notes that the Veteran's VA depression screen was negative in May 2006 and that, in May 2006 and December 2007, the Veteran related his complaints of anxiety and anger to the workplace and certain situational stimuli; he did not report to his treating providers that any of his complaints were related to his military service.  The Veteran only related his complaints to service during his Board hearing and at the VA examination for purposes of his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board finds that the February 2007 VA examination must be given great probative weight because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran's acquired psychiatric disability, diagnosed as major depression, is related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Consistent with the VA examiner's opinion is the subsequent VHA expert opinion in August 2011.  This examiner had the benefit of additional evidence of record after 2007, but the conclusions remained the same.  That is, that the Veteran's diagnosis is that of a chronic depressive disorder that was unrelated to service.  Together, these opinions are of high probative value and outweigh the other evidence of record.  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed an acquired psychiatric disability during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he or his friends has the expertise required to offer an opinion regarding any causal relationship between his acquired psychiatric disability and his active service.  While the lay contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.

To the extent that the Veteran claims that depressive symptoms representing an acquired psychiatric disability began during service and continued from that time, the Board does not find that service connection based on a continuity of symptomatology is warranted.  38 C.F.R. § 3.303(b).  As noted above, the service treatment records are devoid of pertinent information about psychiatric symptoms or problems.  As such, this diminishes the credibility of the Veteran's current statements that such symptoms were present during service.  

The Board recognizes that the April 2010 statement from a friend, MS, indicates that the Veteran's life was 'out of control' when he got back from the service, and that he totaled his car in December 1970.  A review of the initial post-service medical records dated in June 1975 shows that the Veteran was admitted for hospitalization for drug and alcohol abuse, and that he used chemicals to combat social anxiety.  The history of this problem was noted to be of 5 years' duration, but the Veteran described a 10-year history of abuse of alcohol, amphetamines, and barbiturates, resulting in an accident, family and social disruptions and other problems.  There was no reference to military service.  The diagnoses were alcohol addiction and drug dependency.   

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. See 38 C.F.R. § 3.301(d) (2011); see also 38 U.S.C.A. § 105 (West 2002 & Supp. 2010); 38 C.F.R. §3.1(m) (2011).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).   

Thus, as shown above, direct service connection is not in order based on substance abuse.  Id.  Moreover, given that the initial post-service treatment records relate the need for treatment and hospitalization to substance abuse, the credibility of the recent statements that continuity of symptomatology relative to an acquired psychiatric disorder was shown during and subsequent to service is again undermined.   As discussed above, while the Veteran or his friends may recall some type of problems in the past and they are competent to relate their recollections, their ability to identify the nature of those problems in terms of medical diagnosis is beyond their abilities, as clearly shown by the evidence of record here.  

Additionally, the initial private treatment reports dated in February 1990 in which the Veteran sought treatment for depression also fail to disclose reference to military service.  The reports again document the history of substance abuse as well as family problems, including a son with depression.  As such, even as late as 20 years after service, the reports do not corroborate a continuity of symptoms related to service.  Taken together, this evidence lacks support to find the current statements of continuity of symptomatology credible.    

As there is a preponderance of evidence against his claim of entitlement to service connection for acquired psychiatric disability other than PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric disability, including  PTSD, is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


